Citation Nr: 1531002	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective June 4, 2009.  

Additional medical evidence was submitted after the December 2010 supplemental statement of the case (SSOC), without a waiver from the Veteran or his representative.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to review these records in the first instance; thus, a waiver for this evidence is not necessary.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

PTSD

In a January 2011 VA Form 21-4142, the Veteran gave VA authorization to obtain his psychiatric treatment records from the VetCenter in San Francisco, California.  To date, the AOJ has not obtained these pertinent records.  Additionally, the most recent treatment records from the VA Medical Center (VAMC) in San Francisco, California, are dated in April 2014.  Updated treatment VA records should be obtained upon remand, in addition to copies of the referenced Vet Center treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, the Veteran's last VA examination to assess the severity of his PTSD was in November 2009.  This examination is now over five years old.  In May 2011, the Veteran's treating physician indicated that the Veteran's PTSD symptoms had become worse.  Therefore, another VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

TDIU

Evidence associated with the Veteran's claim file during the pendency of this appeal has raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Information in the file indicates that the Veteran has been continuously employed for many years.  However, in medical opinions submitted in May 2010 and February 2011, the Veteran's treating physician at the Vet Center opined that the Veteran's PTSD symptoms would "greatly affect abilities to hold a job."  The physician also indicated that the Veteran only worked part-time and only at night because working during the day was "intensely stressful for him" and because of "his fears of having to deal with crowds or authority such bosses."  The Veteran also asserted in his notice of disagreement, that his employers have made concessions for him at work in light of his PTSD.  Thus, while the Veteran is currently employed, the evidence suggests that this may be marginal or sheltered employment.  

Further, the Veteran has not been provided with notice and assistance with respect to TDIU.  He must be provided with such upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Finally, a VA medical opinion is needed to determine the functional impact of his service-connected disability on his employability, in light of the May 2010 and February 2011 opinions from his treating physician.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940.  Ask him to submit any additional evidence in support of the TDIU claim, to specifically include information on his work history, salary, educational history, and any relevant information regarding his assertion that he may be in a protected work environment due to his service-connected PTSD.  

2.  Obtain all pertinent VA outpatient treatment records from the San Francisco, California, VAMC (or any other appropriate VA facility) dated since April 2014.  

3.  Updated private treatment records, to include those from the Vet Center in San Francisco, California (referenced in the Veteran's January 2011 VA Form 21-4142), must be obtained and associated with the claims file or with Virtual VA/VBMS. 

If no additional medical records are located, a written statement to that effect should be incorporated into the record and the Veteran notified.

4.  After associating any additional evidence with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the PTSD should be reported in detail.

The examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD. 

The examiner is also to report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

The examiner (or a vocational rehabilitation specialist or other appropriate specialist) should provide an opinion as to the functional effects of the Veteran's PTSD on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A fully articulated rationale for all opinions expressed must be provided. 

5.  After the above actions have been completed, readjudicate the issues on appeal, to include consideration of whether the Veteran is employed in a protected work environment or is marginally employed.  If the claims remain denied, then furnish the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

